Israel's participation in Community programmes - Israel's participation in Community programmes (debate)
The next item is a joint debate on:
the report by Mrs De Keyser, on behalf of the Committee on Foreign Affairs, on the proposal for a Council decision on the conclusion of a Protocol to the Euro Mediterranean Association Agreement establishing an association between the European Communities and their Member States of the one part and the State of Israel of the other part, on a Framework Agreement between the European Community and the State of Israel on the general principles governing the State of Israel's participation in Community programmes (05471/2008 - C6-0180/2008 - and
Council and Commission statements concerning the State of Israel's participation in Community programmes.
rapporteur. - (FR) Mr President, we asked in plenary for the vote to be deferred, and I am delighted about that, but, as rapporteur, I feel I need to explain myself.
As Mr Salafranca pointed out earlier, it is quite correct that, on 6 November, Parliament's Committee on Foreign Affairs adopted two proposals on Israel's participation in Community programmes: one was an assent, and the other a resolution. Both proposals were adopted by a huge majority - the vote on the resolution was actually unanimous.
What did these texts contain, and what message did the Committee on Foreign Affairs wish to send Israel? The assent was positive: it agreed to Israel's participation in the Community programme, given that it was already participating in the Seventh Framework Programme for Research, that its application related solely to the 'innovation and technology' programme, that all member countries of the neighbourhood policy are entitled to apply to participate, and thus that it constituted neither a special favour to Israel nor a reassessment of its political status.
The association agreements are based on respect for human rights. Members therefore wanted to provide a political framework for this assent in the form of a very decisive resolution calling for recognition of the interim association agreement between the European Union and the Palestine Liberation Organisation (PLO), for stronger control of and sanctions against imports of Israeli products from the occupied territories under the preferential importation scheme, and for the results of scientific cooperation to be used for civilian purposes. The Commission should produce an annual report enabling Parliament to assess compliance with these conditions. In short, the resolution was positive but firm, and was the result of long negotiations with the various parties, who have shown exemplary commitment to the compromise reached, for which I thank them.
So, why are we now hesitating, raising our fears and, ultimately, deferring the vote? Essentially, Mr President, because the humanitarian situation in Gaza has become intolerable. When the European Parliament's delegation, of which I was a part, went to Gaza in early summer, the living conditions of the people there were already alarming; another delegation went to the occupied territories in November, and came back with exactly the same report. Nothing is moving, the situation is catastrophic, and the blockade, far from weakening Hamas, has radicalised it.
Three days ago, Louis Michel pointed out that the continued closure of Gaza's crossing points was a form of collective punishment of Palestinian civilians, contrary to international humanitarian law: it was our own Commissioner who said that. The United Nations Relief and Works Agency (UNRWA), the agency that works with refugees in Gaza, has launched appeals for aid, as have Oxfam, Amnesty International, Médecins sans frontières and a number of other NGOs that cannot even use the Erez crossing at the moment.
Just today, I learned that our Pegase instrument has completely stopped working in Gaza, that it can no longer guarantee energy supplies, that the salaries and pensions of officials in the Palestinian Authority are no longer being paid, and that payments to the poorest people have also been suspended. The UNRWA has also had to suspend its programme of aid to the poorest people in Gaza. This is unacceptable, Mr President, it cannot be tolerated, and it is why I, against my will, supported deferring this vote.
Right now, the political 'upgrading' of Israel is being discussed at Council level in a great rush and in complete obscurity; and it is precisely this opportunity for upgrading that, today, right now, stands out in the political context of the region and is earning us hundreds and hundreds of e-mails from citizens. The Council therefore needs to improve transparency concerning the debates currently in progress and to be answerable to the citizens of Europe.
For Parliament today, it is quite clear: we want humane living conditions for Palestinians and an end to the blockade of Gaza. This blockade is doing nothing to weaken Hamas, but causes intolerable suffering for innocent people, half of whom, by the way, voted for Fatah in the 2006 elections. That vote is, in fact, still valid. We are holding out our hand to Israel, but we will not give up the core values on which the European Union is built. The ball is now in Israel's court.
I will take this opportunity - and I apologise, Mr President, you can deduct this time from my two minutes later - I will take this opportunity to condemn the political pressure, slanderous campaigns and accusations of anti-Semitism that have been levelled at Members who are simply standing up for peace and justice. I would also pay tribute to all our Jewish friends, both in Israel and elsewhere, these new righteous men who, in extremely difficult conditions, also want peace and call for compliance with international law. Let us work together to achieve this. We need to break the siege of Gaza, and taking a military approach to this, as I have heard recommended, would be pure madness.
Mr President, Mr Verheugen, Mrs De Keyser, ladies and gentlemen, I would like to begin by thanking Mrs De Keyser for this excellent report. Like her, I too observed that, earlier, a majority in Parliament voted to defer the vote for the reasons she raised.
From the Council's point of view, Israel's participation in the Community programme needs to be seen from the perspective of the upgrading of the Union's bilateral relations with Israel, in which regard the Council sent a signal on 16 June at the 8th Association Council with Israel. This upgrading fits in with the strengthening of the European Neighbourhood Policy.
The Council is convinced that this upgrading benefits both parties, and is not only in the interests of the country that we are bringing closer to the European family. It also serves Europe's interests, in that it allows us to forge closer links and greater trust with new sections of the Israeli population, be it its students, its researchers, its businesses or its technicians.
Europe will thus be in a position to provide concrete proof of the benefits of multilateral cooperation in the form of peace and prosperity. I would say to Mrs De Keyser that such lessons come at a price in a region such as the Middle East. Europe will thus be able to speak the truth more forcefully and more credibly, which will engender greater trust.
I have listened closely, in this respect, to the expectations expressed, according to Mrs De Keyser, within the Committee on Foreign Affairs. I am referring, of course, to the message she mentioned on the complete and immediate freezing of settlement, on the need for progress on the peace process with the Palestinian Authority, on lifting the restrictions on the people of Gaza and the West Bank, and on the vital need to improve the lot of the people of Gaza affected by the blockade, as the European Parliament's delegation saw recently.
Rest assured, ladies and gentlemen, that these expectations are shared by the Council and, I am sure, the Commission. In this respect, the declaration of 16 June 2008 includes some very clear statements both on the political context surrounding the upgrading and on the messages that Europe intends to send to Israel on this occasion.
It is true that Israel has been aware of these messages for years, as you know. I am among those who find it regrettable that these messages have not been listened to properly, but the Council's gamble in June was to make use of the upgrading of bilateral relations to send the messages with greater force, at a higher level, and to a greater variety of contacts. That is what the Council is doing.
You also raised the point that Europe's invitation to join certain Community programmes has been extended not only to Israel but to all countries in the neighbourhood policy, including in that region.
Mr President, Mr Verheugen, ladies and gentlemen, the European Parliament has the opportunity today to make a contribution to the process of regional cooperation that Europe has launched in a region critical to its own security and prosperity.
I hope that, when the time comes, in view of the vote taken just now, you will follow the recommendation proposed by your rapporteur and that, in the resolution you wish to adopt in the same connection on the positions set out on this subject on the fringes of the Association Council, you will support the positions that, the Presidency is convinced, reflect a wise balance that has been a long time in the making between the governments of the Member States and that serves the cause of peace and stability in the region.
Vice-President of the Commission. - (DE) Mr President, President-in-Office of the Council, ladies and gentlemen, in December 2006 the Commission proposed fully integrating the partners in the European Neighbourhood Policy into the implementation of certain policies and into a series of Community programmes. Fields such as research and development, innovation, competitiveness, consumer protection and information society, to name but a few, were at the forefront of our considerations.
The Council has taken up this proposal on several occasions. In March 2007 it supported the Commission's proposal that all partner countries should always be enabled to participate in certain Community programmes.
Israel is the first of our partner countries in the Neighbourhood Policy which this year formally concluded a protocol on a framework agreement with the European Community on the general principles of its participation in Community programmes.
The Commission welcomes this outcome because it underlines our long-standing, close collaboration with our partner Israel. Since 1995 Israel has held full associate status in the Framework Programme for Research and Development. Over the years, this close collaboration has led to many joint projects, incidentally with substantial results, which I was able to see for myself on the spot in Israel last year.
The high quality of Israeli researchers and Israeli universities makes Israel a highly interesting and valued partner. In the field of innovation too, Israel can make a significant contribution, which is advantageous for both sides because in the medium term the way will be opened for much closer industrial cooperation. Meanwhile, the dialogue initiated at that time by Prime Minister Olmert and myself between companies from the EU and Israel has got off to a good start and is producing results.
Furthermore, Israel is already taking part in the Entrepreneurship and Innovation Programme, one of the three pillars of our competitiveness and integration programme. That is a programme of particular importance for small and medium-sized enterprises. Both sides are combining great expectations and hopes with strengthened cooperation. Therefore, the last EU-Israel Association Council last year underlined that it wanted to intensify relations with Israel based on the Common Action Plan.
Without doubt our relations are capable of expansion. Everything which contributes to making it easier for people to meet, bringing together journalists, artists, researchers and entrepreneurs, everything which serves dialogue and promotes mutual understanding, deserves our unconditional support. This will have a positive effect on our existing dialogue on human rights.
The further strengthening of our relations with Israel, a heartland in the European Neighbourhood Policy, is in the strategic interest of the European Union. The Council decision discussed here today fits in this context, thus making an important contribution to the strengthening of our cooperation with Israel. I therefore ask you, ladies and gentlemen, to support the draft resolution and to vote for the Commission's proposal.
on behalf of the PPE-DE Group. - (CS) Mr President, Commissioner, President-in-Office of the Council, I consider what has taken place today to be an unprecedented use of parliamentary procedure. Our Group of the European People's Party (Christian Democrats) and European Democrats was prepared to support fully the socialists' report, including the socialists' amendment proposals. It was the socialists themselves who refused to vote on their own report. The report has nevertheless been passed by the Committee for Foreign Affairs, it is on the table and it is essential to vote on the report within the lifetime of this Parliament. Our group is fully determined to debate and adopt the report.
That which took place today damages Europe. Europe wanted to secure a return on its financial donations, it wanted to secure influence in the Middle East and it wanted to secure a chance to contribute to the peace process. Today we have thrown away an instrument that would have put us into this position in return for our money. Europe has also thrown away a major support in the area of research and development, it has thrown away a support linked to the development of science, research and technology, the fight against terrorism and the improvement of human rights in the Mediterranean region. I believe that talks on an action plan, as proposed by the Commission and the Council, will continue. I also believe that, under the Presidency of my own country, there will be an improvement in relations between Europe and Israel. But the case remains that our Parliament has thrown away its influence through becoming today a place where dark, non-European forces have triumphed, forces that do not want the situation in the Middle East to improve. And I believe it is absurd to place the European Parliament in opposition to our own states and our own intentions. We will therefore continue.
on behalf of the PSE Group. - (DE) Mr President, Vice-President of the Commission, Mrs Hybášková, let us keep our feet on the ground. You have also considered that we will not vote today. We should really stick to the facts. As the Social Democrat Group, we are right behind the rapporteur and also voted in favour in the committee as a result of our conviction on the matter. The Vice-President of the Commission and you yourself have actually said that too.
However, we are not living in a hermetically sealed room, we are living in a political situation. Imagine if we simply did not agree with anything you or I said with regard to this catastrophic, inhuman situation in Gaza and behaved as if nothing were happening there? However, that is not the reality of the situation. Mr President-in-Office of the Council, you have said this is a contribution to peace. Do you really think that in the current situation it is a contribution to peace. It is possible that the situation will not change, unfortunately. We will vote at some point, although the situation is not serious. However, we must at least send a signal.
Mr President-in-Office of the Council, the question remains unanswered: how do people think it will be received in the region as a whole? How do people think it will be received in Palestine and in other countries if at precisely this time we reach an agreement with Israel as the first country, while on the other hand human rights are being brutally trampled under foot, not only by Israel. It is quite clear - our Group has always ascertained this - that any kind of terrorism, be it rockets or other attacks, is to be utterly condemned.
Our Group has supported this motion by the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left because we want to give a signal at least once at this time that we simply cannot accept this situation in the Middle East. Yes, this cooperation will take place. Do not worry, you know quite clearly that this cooperation will take place and that that is not the end of a process but a clear signal. Yes, we want cooperation with Israel, but we also want peace in this region at last and no repression of the people.
on behalf of the ALDE Group. - (NL) Commissioner, Mr Jouyet, as it befits a responsible group, we have long discussed the question whether or not we should vote to defer the vote on both the draft resolution and the approval of the protocol; opinions in our group were divided. It was about 50/50, with a small majority to vote after all, and so my group was divided when it voted on this matter.
This divided stance can partly be attributed to our great concern with regard to the situation in the Middle East and with regard to the conflict between Israel and Palestine. I do not know anybody, myself included, who has visited the occupied territory and has not returned filled with great concern, great compassion and anger in respect of the situation that exists over there.
What is most disconcerting and alarming is that, since the Annapolis Agreements, Israeli policy has only become worse, stricter and tougher. You do not need to be of ill will to wonder whether Israel, or some forces within that country, backed by the Israeli army, is not in the process of creating irreversible situations within the occupied territories, to such an extent that a two-state solution becomes unattainable.
I can therefore understand that we wanted to send a message to Israel by deferring the vote, because we do not want to create the impression that we are rewarding that country in a time when the day-to-day situation is deteriorating for more than a million Palestinians who live in Gaza. I hope that, in the coming weeks and months, changes will take place such that we will be able to approve both texts with more confidence.
Mr President, it is facts that count, not words. Facts are worth a thousand times more than words. We have adopted many resolutions in this Parliament. Yes, there have been criticisms and good intentions in many of the resolutions that we have adopted, but the facts are more important.
It is a fact that a year of talks within the Annapolis process has failed. It is a fact that the settlement process is continuing. It is a fact that the situation in Gaza is worse than ever. It is also a fact that today, while we are talking, there are confrontations going on between settlers and the Israeli army itself.
I want to be able to vote on this resolution in a few months' time. I want us to be able to deepen our relations with the State of Israel. That is because the true friends of Israel, those of us who love Israel, dare to speak the truth. The truth is that the occupation as it exists today cannot continue any longer. It cannot go on any longer. We have to send out the message that the European Union's actions are conditional on a process of peace and basic respect for human rights. In that way we will be able to move ahead. We do want more and better relations with Israel and with the Palestinians, and we have to demonstrate that through clear conditions and clear actions, and not just words.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, it has not been easy asking for the vote to be postponed, but I think that it has been a necessary measure which I really believe will do the European Parliament credit.
Israel cannot always be above complying with international laws. I would like to say to Mrs Hybášková that cooperation with Israel and the various projects have not been terminated at this point. It is simply the upgrading of relations which has been blocked and suspended, not cooperation, which is still forging ahead. I just hope that it can continue because it is important; even I can acknowledge its benefit. But I would like to reiterate: Israel needs to understand that it must comply with international laws. It is our honour and dignity which are also at stake.
I would therefore hope that the Council of Ministers listens to the European Parliament and shows some consistency for once by telling Israel that it must provide some concrete signs indicating that it wants peace and that it should lift the blockade against the West Bank settlements, which is affecting the living conditions of Gaza's citizens.
Our European Union projects have been blocked. For instance, the Pegaso project has stopped. It is hindered by the blockades preventing goods from entering the area. Tomorrow salaries will not be paid. The UNRRA (United Nations Relief and Rehabilitation Administration) is obliged to block aid to the poorest families. It is disgraceful that this is happening! I am not, however, specifically criticising Israel; far from it! Being friends with Israel also means making it face up to its own responsibilities and our own. I therefore hope we can start again, but the message we have given today is important. We have given it to the Palestinians and to all those Israelis who firmly believe in peace, but in peace with justice under law.
on behalf of the IND/DEM Group. - (NL) Mr President, I am happy to endorse all efforts on the part of the Council and Commission to intensify relations with the Jewish State of Israel in our mutual interest; deferring the vote is, to my mind, sending them entirely the wrong message.
Despite this, I am facing the President-in-Office of the Council with very mixed feelings, due to the leaking of a Council document to the daily Israeli newspaper Ha'aretz - see last Monday's edition. Based on the leaked document, I should like to put three questions to him.
Do you agree that the title of that document, 'An action strategy for peace in the Middle East', is the way forward? If so, would you force Israel to reopen Palestinian institutions, including Orient House in Jerusalem? Finally, I should like to ask you, if that is what the strategy is like, how do you intend to combine it with improving relations with the newly elected Israeli Government, whatever form that may take? I look forward to your responses.
- (IT) Mr President, Madam Vice-President, ladies and gentlemen, this time I do not agree because I would argue that Parliament has given a bad impression today by referring Mrs De Keyser's report back to committee - and you will all certainly agree, especially with convening the debate and then the vote at such incredible speed. This makes me think that the left intended, as a bit of an excuse, to block Israel's access to the partnership programme for innovation and research. I would just like to emphasise here that we are talking about one of the few states, if not the only one, where offering it support is not only a sign of solidarity, but also entails growth and development for companies in Europe itself.
No one has yet been able to ask the Palestinian Authority how much support it receives from the Arab League and how it uses it, nor what part of this contributes to dialogue, mutual understanding, as well as cultural and scientific development. I must say, given that so few of the excessive number of centre-right members have been mobilised, the left did a good job, under the pretext of protecting human rights, in achieving its success with the vote. I get the impression, however, that all of this is hindering regional development and perhaps even the peace process. If anything, it calls into question a state's right to security, a right which we should safeguard.
- (IT) Mr President, ladies and gentlemen, the rapporteurs who have spoken before me have given a good explanation of the purpose of the package that we have set out this morning to vote to postpone. But I would like to remind you that there are additional aspects to these relations, especially the political aspects, which are being examined by the Council in this development in relations between the European Union and Israel.
There are then those that affect the internal market. I therefore believe that we are all basically in favour of this development in relations between Israel and the European Union, in the same way as we are in favour of the development in relations with the Palestinian Authority. This report, however, must contain clarity and commitments from both sides. As things stand today, we cannot say that these criteria are being met. I would like to remind you not only of the tragic situation in Gaza, but also of the continuing illegal settlement in the territories. This is an issue which affects the marketing of products from the occupied territories and other matters which we are very familiar with.
In my view, the Council must basically make its position clearly understood, if only because it seems to me that the French Presidency has undertaken to present at the next Council meeting a document on the prospects for peace in the Middle East. This may be of great interest to us, even as an opportunity to develop constructive relations. For this reason, I believe that it was a wise decision to request this postponement, providing that we all manage to use this time to alleviate the suffering of the Palestinian population, especially in Gaza. I would like to add that we should also use the time to rebuild relations between Europe and the United States on the basis of a joint initiative on resolving the situation in the Middle East.
Do not forget that 2008 was declared - or would have been - the year of the Constitution of the State of Palestine. 2008 is over and the situation is still awful.
Mr President, if the debate today had had as its subject the situation in the Gaza Strip, I might have joined Mrs De Keyser and all the other colleagues across the floor in claiming the same positions. But I am afraid that this political linkage with the upgrading of the participation of one of the ENP countries, and particularly the countries in the Mediterranean, has created a precedent and I do not know where it will lead. We have not listed political conditionality among bilateral relations issues within the ENP policies. In the case of Morocco, for instance, we have never mentioned the Western Sahara or human rights. The same applies in the case of Egypt or any country in the Mediterranean. I cannot understand why this time we have chosen this political link.
Secondly, it is my view that the more you engage in dialogue, cooperation and trust - as Mr Jouyet has said - with any of the countries' partners, the more influence you have on them. We have shut a door today and I do not know how we are going to open it.
Thirdly, I am sure that in our proceedings today, we have set a condition. We have said that it is just a deferral and we are going to come back to it. How are we going to come back to it? When will the situation in the Gaza Strip be so satisfactory that we will decide to come back to it? As Mrs Napoletano has said on the issue of the settlements, as with so many other issues on which we want to have a positive influence on Israel, when are we going to feel politically satisfied enough to bring back this fine resolution prepared in the Committee on Foreign Affairs?
Mr President, Europe cannot upgrade its relations with Israel until its government convincingly demonstrates a change of course. It must end the collective punishment of the Palestinian population by lifting the siege of Gaza and demonstrate its commitment to engage seriously with the Palestinian leadership to find a workable and sustainable two-state solution.
We all want normal relations with Israel, but it is impossible in the current circumstances. I support without reservation Israel's right to defend itself, but such defence has to be within accepted international law and the responsibilities an occupying power takes upon itself when it invades another country.
The state of Israel, which prides itself on its democratic system, has been found in breach of international law on so many occasions in the way it treats Palestinians that most people's patience has been stretched to breaking point. On a recent official visit to Gaza, Jerusalem and the West Bank, I saw for myself the serious deterioration in the conditions of daily life for ordinary Palestinians.
Their economy has been crushed. There are 210 illegal settlements. Palestinian land and homes are constantly being seized. There are 11 000 Palestinian prisoners and 40 elected members of the Palestinian legislative council in detention. Over 300 young people under 18 years of age, some as young as 12 years old, are in detention. Gaza is under siege and threat of military invasion and already 50% of its population is dependent on food aid. The list goes on. This brutal collective punishment and land grabbing by Israel is a gross breach of international law and is destroying the possibility of peace.
Consequently, now is not the time for this Parliament to assent to an upgrading of relations. In fact I believe it should be deferred until after the Israeli and Palestinian elections due early in 2009. In the meantime, every effort must be made by the international community to de-escalate the situation and to create the conditions for Palestinians and Israelis to live in peace.
(DE) Mr President, Mr President-in-Office of the Council, Vice-President of the Commission, the purpose of such agreements as the upgrading of Israel is to assure the participants in the conflict that they are involved in a reasonable process which guarantees their internal stability and gives them the assurance of future cooperation and existence. Today we have wasted this opportunity for giving such an assurance. We have wasted it and consequently, in my opinion, further fuelled the flames.
I too am critical of Israel on many issues and particularly, for example, on the issue of settlement policy. However, when here today I hear that the key reason is the situation in the Gaza Strip, I am completely taken aback, especially as only half or even a quarter of the reasoning ever takes place. For we must see that if this reasoning is used, in three months another alibi will be found and then another in turn, to prevent the decision from being reached. For if I remember correctly, Israel left Gaza. If I remember correctly, Hamas overthrew the elected authorities of President Abbas and destroyed the government in a violent uprising, in breach of all rights. If I remember correctly, it is precisely the circumstances brought about by Hamas that are decisive for the situation in Gaza. If I remember correctly, shots are fired from Gaza at Israeli towns on a regular daily basis. And if this plays no role in such a debate and Israel is unilaterally blamed, this does not seem to me to be the way for European policy to gain trust in Jerusalem.
For this reason, I think we have made a big mistake today. We will only be a force for peace in the region if we adhere completely to the truth and do not just simply make policies. I am convinced that this policy will not help President Abbas either but that it will further aid the radicalisation already so successful in Gaza. I therefore consider today's decision to be wrong.
(PL) Mr President, a long-lasting conflict provides an opportunity to reflect on and analyse its causes and aggressive behaviours, and to seek solutions. I can understand the Palestinians' desperate rocket launchers, like rats driven into the corner of their cage, but I can also understand the Israelis' fear that their children might never come home from school again, since it is assumed that almost every Palestinian is a terrorist. It is not a matter of black and white.
There are compromisers and stubborn extremists among the Palestinians, just as there are doves and hawks among the Israelis, as was made clear by Tzipi Livni. These internal divisions are of no small importance in the conflict, and the greater the role they play, the more powerful one of the parties to the conflict becomes. In my view, the Israelis are the more powerful because they have a state, to which they of course have an absolute right, and I support this. They therefore enjoy all the attributes of a state.
This brings with it greater responsibility as well as a duty to take steps which may be risky but can give hope of a future peace. For this reason, Israel's demand of no rocket attacks by the Palestinians before the two-state project can go ahead is like saying that we would be prepared to have children provided that they all turn out to be intelligent and obtain doctorates or start profitable businesses.
Unconventional situations call for the courage to make unconventional decisions, and I expect Israel to do just that. We, the European Union, must help them to reach those decisions. In other words: Road map for two states.
As to strengthening the relationship between the EU and Israel, it seems to me that it is a good strategy, because it would give us greater influence and in the longer term would enable us to play a constructive part in mitigating this tragic conflict. I am in favour of strengthening our relationship.
Mr President, as rapporteur of reports on the ENP, I have long supported Israel's increased involvement in EU programmes and agencies, which is mutually beneficial, given Israel's advanced status as a country in areas such as scientific and in particular environmental research. In recent weeks I have received many e-mails asking me to vote against this EU-Israel enhanced cooperation agreement. However, I believe that the EU and Israel are natural partners because they share the same values: democracy, the rule of law and personal freedom, and in particular a free press and independent judiciary.
Not all the EU strategic partners can say the same. China, for example - dear to the President's heart I know - rejects those values, but strangely I do not receive many pleas to downgrade the EU's relationship with Beijing. That is because, sadly, the anti-Israel element amongst the public and in this House remains strong. When that sentiment is based on reasoning, I can respect it, even if I do not agree. Often though it is based on anti-Semitism and anti-Americanism, as the US is Israel's closest ally.
Last week in India Jews were specifically sought out in Mumbai to be murdered by Jihadi terrorists. This demonstrates the need for the West to stand shoulder to shoulder in solidarity with the Jewish State, as Israel is on the frontline of an existentialist battle with Islamist terrorists such as Hamas, Hezbollah and Islamic Jihad, who have proved their determination to destroy Israel and our way of life.
The European Parliament regrettably narrowly voted today not to give its opinion on this agreement - dear to the incoming Czech Presidency - which in my mind is disastrous and will send all the wrong signals to the Israeli public during a critical electoral period and will inevitably strengthen the hands of hardliners in Israel.
It is not China that is dear to my heart, it is democracy and human rights in China, as in Israel and Palestine.
Mr President, some would have us believe that this House today acted out of a crisis of conscience. I must say that I find that strange, considering how many times this House has endorsed agreements without a whimper in respect of countries which indeed have appalling human rights records and which indeed have governmental structures which are far from democratic.
It seems to me that this House was blown off course today by an orchestrated campaign, from without and within, of very considerable venom against the State of Israel, and that we allowed ourselves to be unduly influenced by that. The blind bigotry that some have shown against Israel is quite appalling. Israel is a democracy in a region where democracies are few and far between. It accepts a two-state solution. It has been subjected to the most horrendous external and internal terrorism and, in consequence, it undoubtedly has the right to defend itself.
Some in this House seem so concerned with their angst and hatred of Israel that they are eager to excuse terrorist attacks and, indeed, eager to excuse the excesses of Hamas in Gaza, seeing fault only within the state that is under attack. I think that is wrong.
Mr President, those of us who have spoken in favour of deferring a decision on this matter have been accused a number of times in this debate of being anti-Semitic.
That is totally inappropriate. Nobody on this side of the debate has accused anyone on the other side of bad faith or of having motives other than concern for the future of the people of Israel and the Palestinians.
It would be in order for all of us here to recognise that we are concerned about people and that is why we take the position that we take. It is not based on any kind of anti-Semitic ideology.
Mr De Rossa, the Chair fully recognises and indeed shares your position.
(DE) Mr President, yes, there have been a number of e-mails but there has also been lobbying by the Israeli Embassy. That is not the reason why we have made any particular decision. The reason was our firm conviction that this vote would not have been appropriate at this time.
Many arguments put forward by fellow Members - be it Mr Kasoulides, Mr Brok, Mr Zaleski or others - are thoroughly worthy arguments. I believe, after this difference of opinion that we had, it is now high time to return to a joint position that signifies support for Israel, but at the same time also support for the peace process, for the Palestinians' right to exist. That is what matters to us, nothing more or nothing less.
Mr Verheugen, ladies and gentlemen, it is not up to the Council to comment on procedural issues or on the decisions taken by this House in this field.
I would say to Mr Swoboda that it is clear that the Council shares these objectives and agrees with what you said in your last speech, particularly with regard to stabilisation. The EU and the Council condemn all the violence, particularly the firing of rockets at the civilian population, which must stop. The fight against terrorism must continue tirelessly, and the fate of Corporal Shalit is a particular concern for the EU, and, if I may say so, especially for the French Presidency.
That being said, the European Union continues to be deeply concerned by, and to condemn, the recent acceleration in the expansion of settlements. The continuing process of settlement, including natural expansion, must be stopped as a matter of urgency - including in East Jerusalem. It is contrary to international law, and it compromises the establishment of a viable Palestinian state; the barriers to movement into and within the occupied Palestinian territories must be lifted, in order to promote economic development. The humanitarian situation in Gaza must be improved as a matter of urgency, by pursuing the ceasefire, opening up the crossing points, and providing goods and services to help the population and to help the aid agencies, in particular the United Nations Relief and Works Agency (UNRWA), to do their work; and it is also important for Palestinian prisoners to be released in greater numbers, with priority being given to minors.
We therefore share the same aims, as I am keen to stress to this House as clearly as possible. The problem is knowing how we can best apply pressure to reach the result you want: the creation of two States coexisting in security within the context of a stable peace process - a context in which the EU has an important place. We need to find out whether we will be able to be firm on the principles I have just outlined, and that Israel needs to respect, through dialogue and trust, or whether, indeed, it is through dialogue, as the Council believes and continues to believe having listened to this debate, that we will be able to maintain a wise balance.
To conclude, I would remind you that the upgrading of relations needs to be seen within the more general context of the establishment of the Union for the Mediterranean and the development of a European neighbourhood policy. Do not forget that the proposed upgrading was preceded by a strengthening of our partnership with Morocco, which sent a powerful political message to our Arab neighbours on the southern shores of the Mediterranean; I would also remind you that our negotiations with Israel have not neglected the Palestinian Authority, and that the European Union and the Palestinian Authority met in summer 2008 to set up new working groups to speed up the implementation of the action plan concluded in 2005. I would also reiterate that we as the Presidency are committed to making progress in all the areas, including politics, that remain an indispensable part of our relations with the State of Israel.
It is this overall approach that gives meaning to the upgrading of the EU's relations with Israel, and it is this political dialogue that will make it possible, in our view, to ensure that the principles that various of you raised are better respected and defended and that the EU has a part to play in finding a solution to the Israeli-Palestinian conflict.
Vice-President of the Commission. - (DE) I should like quite briefly to give you three things to consider at the end of this debate.
Firstly, in a debate about our cooperation with Israel, in which human rights and the humanitarian problems of the Palestinians are rightly discussed, it should not, however, be forgotten that we have a particular responsibility towards Israel. Our policy towards Israel is determined not only by interests, it is determined by the fact that the mere existence of the State of Israel has something to do with European history and that a particular responsibility results from this.
And a second consequence of this is that the partnership which we aim to have with Israel or which we have perhaps already achieved must be reliable. We demand reliability from our Israeli partners and Israel is entitled to demand reliability from us too. Cooperation on these projects and policies has been offered to Israel. It may interest you to know that there are good reasons why Israel was the first country - the very first country - to be offered an action plan within the framework of the European Neighbourhood Policy. That was in 2003. I did it myself.
The last thing I would like to say is that these programmes and policies about which we are speaking are not an end in themselves. They have a deeper political basis. This deep political basis is to show Israel that there is the prospect of long-term cooperation with Europe for Israel, a prospect which Israel needs for the time after the conflict. And Israel needs that in order to be able to end the conflict in the first place. The other thing is that however small these initiatives may be, there are a number of things in them which enable us to promote bilateral and trilateral projects. I myself was recently in Jordan, Israel and Palestine to talk about an initiative which would permit us to make a policy for small and medium-sized enterprises in a trilateral framework. We also have research projects which are bilateral. This means that we have a framework instrument here which permits us to go across borders and achieve precisely what we want: cooperation and normality in this crisis region.
I shall refrain from drawing any conclusion about what I have just said. I only ask you to consider it in your subsequent decisions.
rapporteur. - (FR) Mr President, I would like to respond first of all to you, Mr Verheugen. You said, quite rightly, that we have a particular responsibility towards Israel.
We have taken on this responsibility collectively, and it is important. Moreover, it is precisely because we have this responsibility towards Israel that we have an at least equal responsibility with regard to the situation of Palestinians today, you must agree.
Mr Jouyet, we share the same goals, and you have, with good cause, listed a whole series of important issues that must be solved in the long, medium or short term. You used a highly significant word when you said 'the situation in Gaza, as a matter of urgency...' You used the word 'urgency'. We have asked for a deferment. We are giving ourselves time to see whether this urgency is in fact taken into account. You believe - and you are perfectly entitled to your opinion - that raising the status of Israel will make it easier to negotiate with them. I only wish it were true, but I cannot see any evidence of it, and we have in any case been in negotiations for more than a year, since Annapolis. As you know, Parliament's resources are very few.
We are using the means we have to send a friendly signal to Israel, saying, 'Please get a move on!' -. Unfortunately I did not hear the slightest indication from Mrs Tzipi Livni yesterday that this will happen. I am waiting and hoping.
I would also like to thank you, Mrs Hybášková - you were not present when I began speaking - I would like to say to you that you have been an exemplary partner, faithful to your commitments, as we shall be to ours, and I will not allow those Members who have questioned the relevance of human rights as the grounds for today's decision to persuade us that they are right. That is unacceptable! As for the anti-Semitic reproaches and other criticisms, which I have heard already today and which, I must warn you, we will hear more of - once again, this is unworthy of the European Parliament!
Why, in this European Parliament, should we be suspected of playing tactics when we speak of human rights? If it is true that these rights are being breached, it is an urgent matter.
I stand by the commitments we have made with our political partners regarding foreign affairs. In my view they are still valid, but I think that, realistically, the time is not right. We have made friendly gestures towards Israel. We will continue to do so, naturally. But our concern for the fate of the Palestinians remains alive and well.
(Applause)
The debate is closed.
I have received a motion for a resolution to wind up the debate tabled under Rule 103(2).
The vote on the report by Mrs De Keyser and the vote on the motion for a resolution will take place during a subsequent part-session.
Written statements (Rule 142)
in writing. - (GA) - It would be a bad sign if the EU were to improve relations with Israel at present. It would show that the EU was willing to ignore major, continual and persistent violations of human rights and of international law.
That would almost be like saying that the EU gives Israel the freedom to continue with repressive and illegal activities, with forced relocations of the population, with extrajudicial assassinations, with the occupation of Palestine and with an illegal Wall and settlements.
We should put as much pressure as we can on Israel so that it will have to fulfil its promises under international law and under UN resolutions. Today, as MEPs from all over Europe, we must send a strong message to Israel to let them know that we have had enough.
In 2002 the European Parliament voted to suspend the EU-Israel Association Agreement because of Israel's serious violations of human rights. Despite this, there is now talk of Israel taking part in an EU programme that deals with competitiveness and economic innovation, even though Israel is deliberately destroying the economy and infrastructure of Gaza.
I welcome the decision to cancel the vote on the improvement of relations between the EU and Israel.
in writing. - (EL) The Council proposal to give preferential treatment to and upgrade the already strong cooperation between the EU and Israel - irrespective of the fact that the European Parliament vote on it has been adjourned - is, whichever way you look at it, a challenge to Europeans and to all the nations of the world, an insult to the thousands of victims of Israeli barbarity.
This proposal effectively perpetuates Israeli apartheid and rewards the mass infringements by Israel of international rules of law and the human rights of the Palestinian people, the occupation of the Gaza Strip, the West Bank and Eastern Jerusalem and the continuing construction of the Wall of Shame and mass settlements and ignores UN resolutions condemning Israel and the resolution passed in 2002 by the European Parliament on the suspension of the Cooperation Agreement between the European Union and Israel.
Although Israel has maintained the same policy towards the Palestinian people for 60 years, and nations and the UN have condemned it, a provocative proposal has been tabled suggesting that we turn a blind eye to the blatant infringements of human rights by the Israeli occupying forces.
This proves once again that, in its hypocrisy as regards respect for human rights, the EU is using double standards in its policy, depending on its interests in each particular case.
in writing. - Approval of the proposed Neighbourhood Agreement with the State of Israel would incorporate Israel into certain Community programmes under the European Neighbourhood Policy (ENP), a policy designed to promote reform and stability in the European Union's neighbourhood. Designed to take effect immediately, this agreement would require Israel to make financial contributions to the European Union's budget in exchange for participation in certain Community programmes. This agreement will be subject to review every three years after its approval by both parties. Support for this Neighbourhood Agreement would build upon the existing Association Agreement and represent a step toward enhanced cooperation on trade and progress in bringing resolution to the Israeli-Palestinian peace process.
In the light of the recent visit to the European Parliament by the Israeli Foreign Minister, who advocated the strengthening of the Israel-EU relationship politically, and the current Action Plan just completed by the High Representative, the approval of this Neighbourhood Agreement would benefit both parties by improving each party's understanding of the other and hastening the arrival of peace and stability in the Middle East and Mediterranean.